         Case 1:19-cr-00725-JPO Document 103 Filed 04/03/20 Page 1 of 3



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                         No. 19 Cr. 725 (JPO)
       v.
                                                         ORAL ARGUMENT REQUESTED
DAVID CORREIA,

                              Defendant.



            DEFENDANT DAVID CORREIA’S NOTICE OF MOTION TO FILE
                     A SEALED, EX PARTE DECLARATION

       PLEASE TAKE NOTICE that, upon this Notice of Motion to File a sealed, ex parte

Declaration, defendant David Correia hereby moves this Court before the Honorable J. Paul

Oetken at the United States District Courthouse, 40 Foley Square, New York, New York 10007,

at such a date and time as the Court may direct, for an Order granting Mr. Correia’s motion to

file under seal and ex parte his attorney Jeff Marcus’s declaration in support of his separately

filed Privilege Motion. See In re Grand Jury Subpoenas dated Mar. 19 and Aug. 2, 2002, M 11–

189 (DC), 2002 WL 31040322, at *1 (S.D.N.Y. Sept. 12, 2002) (permitting sealed, ex parte

submission by defense counsel where the submission reveals privileged information).


Dated: April 3, 2020                             Respectfully submitted,
       New York, NY

                                                 By: /s/ William J. Harrington
                                                    William J. Harrington, Esq.
                                                    Goodwin Procter, LLP
                                                    The New York Times Building
                                                    620 Eighth Avenue
                                                    New York, New York 10018
                                                    wharrington@goodwinlaw.com
                                                    Telephone: (212) 813-8800
                                                    Facsimile: (212) 355-3333
Case 1:19-cr-00725-JPO Document 103 Filed 04/03/20 Page 2 of 3



                                  Attorney for Defendant David Correia

                                  Jeff Marcus, Esq.
                                  One Biscayne Tower
                                  2 South Biscayne Blvd,
                                  Suite 1750
                                  Miami, Florida 33131
                                  jmarcus@mnrlawfirm.com
                                  Telephone : (305) 400-4260
                                  Admitted Pro Hac Vice

                                  Attorney for Defendant David Correia




                              2
         Case 1:19-cr-00725-JPO Document 103 Filed 04/03/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2020, I caused a true and correct copy of the foregoing to

be served by electronic means, via the Court’s CM/ECF system, on all counsel registered to

receive electronic notices.



                                                            /s/ William J. Harrington
                                                            William J. Harrington




                                                3
